DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-3, 5-9, 11-16 and 18-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 12/02/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Jeong describes the wireless devices receives “one or more messages comprising configuration parameters of a plurality of random access channels” and not “a plurality of physical uplink shared channel (PUSCH) resources for a random access preamble” (Remarks, page 8) 
In response to the applicant’s argument, the examiner respectfully disagrees.
Jeong discloses a wireless device receives from a base station, one or more messages comprising configuration parameters of a plurality of random access channels (See abstract).  Further, Jeong discloses configuration parameters includes a pathloss value.  For example, one or pathloss value in the one or more pathloss values may be employed, at least, for transmission of a random access preamble in the plurality of random access preambles (See paragraph [0263]).  Jeong discloses “if a UE is configured with a LAA SCell for uplink transmission, the UE may apply the procedures described for PUSCH and SRS…” in paragraph [0348].  The transmission of a random access preamble is known for uplink transmission.
Regarding claim 1, the applicant also argues that Papasakellariou fails to disclose “determining, based on a received signal strength of a downlink reference signal…, a second quantity of repetitions of the message,” as recited in claim 1.  Papasakellariou describes that UE 114 receives a RAR message including “possible…numbers of repetitions for a DCI format” and can “implicitly determine these parameters based on a CE level…as these CE levels can have a one-to-one mapping to…numbers of repetitions for a DCI format.” (Papasakellariou, [125], [129]).  Papasakellariou’s UE determines the numbers of repetitions “based on a CE level for RAR reception or based on a CE level for the respective RA preamble transmission” and not “based on received signal strength of a downlink reference signal,” as required by claim 1 (Remarks, page 10)
In response to the applicant’s argument, the examiner respectfully disagrees.
As one of average skill in the art will understand the Coverage Enhancement (CE) levels is determined based on a received signal strength (e.g., RSRP) of a downlink reference signal.
Regarding claims 8 and 13 recite similar features of claim 1 are also rejected for the same reason set forth in claim 1.
Regarding claim 4, the applicant argues that the combination of Jeong and Papasakellariou fails to disclose “wherein the message comprises at least one transport block, and wherein the random access preamble and the at least one transport block are associated with a first message for the random access procedure.”  Bertrand describes a transport block size of a RACH msg3 transmitted during a random access procedure (Betrand, Abstract), but does not describe that the TB is associated with a first message for the random access procedure.  Rather, Bertrand explicitly teaches that the RACH Msg3 is a “transmission on the PUSCH” following “a successful RACH preamble attempt.” (Remarks, pages 11-12)
In response to the applicant’s argument, the examiner agrees (See Allowable Subject Matter)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong et al. (US 20180324716 A1) hereinafter “Jeong” in view of Papasakellariou (US 20160270038 A1)

receiving, by a wireless device: configuration parameters of a plurality of physical uplink shared channel (PUSCH) resources for a random access preamble associated with a random access procedure (Jeong, abstract, a wireless device receives from a base station, one or more messages comprising configuration parameters of a plurality of random access channels; See [0263], the one or more parameters may comprise a pathloss value.  A pathloss value in the one or more pathloss values may be employed, at least, for transmission of a random access preamble in the plurality of random access preambles)
Jeong does not explicitly disclose an indication of a first quantity of allowed repetitions of a message associated with the random access procedure; determining, based on a received signal strength of a downlink reference signal and based on the first quantity of allowed repetitions, a second quantity of repetitions of the message. 
Papasakellariou discloses an indication of a first quantity of allowed repetitions of a message associated with the random access procedure (Papasakellariou, [0127], Indicates a number of repetitions; see [0089], a first number of repetitions for a PDSCH transmission)
determining, based on a received signal strength of a downlink reference signal and based on the first quantity of allowed repetitions, a second quantity of repetitions of the message (Papasakellariou, determines the set of numbers of repetitions based on the CE level of the RA preamble transmission associated with the RAR)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou related to an indication of a first quantity of allowed repetitions of a message associated with the random access procedure, determine based on a received signal strength of a downlink reference signal and based on the 
Jeong in view of Papasakellariou disclose transmitting, via one or more PUSCH resources of the plurality of PUSCH resources, the second quantity of repetitions of the message (Papasakellariou, [0127], transmit the first repetition of the MPDCCH transmission; Jeong, [0297], transmit a preamble with the number of repetitions required for preamble transmission corresponding to the selected preamble group)

As per claim 2, Jeong in view of Papasakellariou disclose the method of claim 1, further comprising: determining a random access channel occasion associated with the downlink reference signal (Jeong, [0207], determine the success of RA procedure) and transmitting, via the random access channel occasion, the random access preamble (Jeong, [0197], a wireless device may transmit a RAP using a configured RA preamble format)

As per claim 3, Jeong in view of Papasakellariou disclose the method of claim 1, further comprising: receiving, in response to the message, a random access response that indicates at least one of: a success of the random access procedure; a failure of the random access procedure; a fallback from a two-step random access procedure to a four-step random access procedure; or an uplink grant (Jeong, [0200] In the second step of the four-step RA procedure, a base station may transmit a RA response (RAR) to the wireless device in response to reception of a RAP that the wireless device transmits )

As per claim 5, Jeong in view of Papasakellariou disclose the method of claim 1, wherein (Jeong, [0269], DM-RS may be employed as DL signal)

As per claim 6, Jeong in view of Papasakellariou disclose the method of claim 1, wherein: the first quantity of allowed repetitions is a maximum quantity of allowed repetitions  (Papasakellariou, [0089], a first number of repetitions for a PDSCH transmission) and the determining the second quantity based on the first quantity of allowed repetitions comprises determining the second quantity based on the second quantity being less than or equal to the first quantity (Papasakellariou, [0089], a second number of repetitions for a PUSCH transmission)

As per claim 7, Jeong in view of Papasakellariou disclose the method of claim 1, further comprising: based on not receiving at least one random access response within a time period, transmitting the message via one or more second PUSCH resources of the plurality of PUSCH resources (Jeong, [0359], the UE may assume that the UE transmit power PPUSCH,c(i) for the PUSCH transmission)

As per claim 8, Jeong discloses a method comprising: 
transmitting, by a base station: configuration parameters of a plurality of physical uplink shared channel (PUSCH) resources for a random access preamble associated with a random access procedure (Jeong, abstract, a wireless device receives from a base station, one or more messages comprising configuration parameters of a plurality of random access channels; See [0263], the one or more parameters may comprise a pathloss value.  A pathloss value in the one or more pathloss values may be employed, at least, for transmission of a random access preamble in the plurality of random access preambles)
Jeong does not explicitly disclose an indication of a first quantity of allowed repetitions of a message associated with the random access procedure.
Papasakellariou discloses an indication of a first quantity of allowed repetitions of a message associated with the random access procedure (Papasakellariou, [0089], a first number of repetitions for a PDSCH transmission; [0127], Indicates a number of repetitions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou related to an indication of a first quantity of allowed repetitions of a message associated with the random access procedure and have modified the teaching of Jeong in order to improve the radio efficiency and coverage ([0003])
Jeong in view of Papasakellariou disclose transmitting a downlink reference signal for a determination of a second quantity of repetitions of the message (Papasakellariou, [0127], transmit the repetition of the MPDCCH transmission)
receiving, via one or more PUSCH resources of the plurality of PUSCH resources, at least one of the second quantity of repetitions of the message (Papasakellariou, [0008], receive the PUSCH according to the scheduling information)
and transmitting, based on the receiving the at least one of the second quantity of repetitions of the message, a random access response (Papasakellariou, [0081], transmits a random access response (RAR))

(Jeong, [0200], In the second step of the four-step RA procedure, a base station may transmit a RA response (RAR) to the wireless device in response to reception of a RAP that the wireless device transmits )

As per claim 11, Jeong in view of Papasakellariou disclose the method of claim 8, wherein each of the one or more PUSCH resources comprises: at least one frequency resource; at least one time resource; and at least one demodulation reference signal (DM-RS) resource (Jeong, [0269], DM-RS may be employed as DL signal)

As per claim 12, Jeong in view of Papasakellariou disclose the method of claim 8, wherein: the first quantity of allowed repetitions is a maximum quantity of allowed repetitions (Papasakellariou, [0089], a first number of repetitions for a PDSCH transmission); and the second quantity is less than or equal to the first quantity (Papasakellariou, [0089], a second number of repetitions for a PUSCH transmission)

As per claim 13, Jeong discloses a method comprising: 
receiving, by a wireless device, configuration parameters of a plurality of physical uplink (Jeong, abstract, a wireless device receives from a base station, one or more messages comprising configuration parameters of a plurality of random access channels; See [0263], the one or more parameters may comprise a pathloss value.  A pathloss value in the one or more pathloss values may be employed, at least, for transmission of a random access preamble in the plurality of random access preambles)
Jeong does not explicitly disclose determining, based on a received signal strength of a downlink reference signal, a quantity of repetitions of the message.
Papasakellariou discloses determining, based on a received signal strength of a downlink reference signal, a quantity of repetitions of the message (Papasakellariou, determines the set of numbers of repetitions based on the CE level of the RA preamble transmission associated with the RAR)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Papasakellariou related to determine based on a received signal strength of a downlink reference signal, a quantity of repetitions of the message and have modified the teaching of Jeong in order to improve the radio efficiency and coverage ([0003])
Jeong in view Papasakellariou disclose transmitting, via a physical random access channel (PRACH), a random access preamble associated with the random access procedure (Papasakellariou, [0125], transmits a random access (RA) preamble)
and transmitting, via one or more PUSCH resources of the plurality of PUSCH resources, the quantity of repetitions of the message (Papasakellariou, [0127], transmit the first repetition of the MPDCCH transmission)

As per claim 15, Jeong in view of Papasakellariou disclose the method of claim 13, further comprising: determining a random access channel occasion on the PRACH and associated with the downlink reference signal (Jeong, [0207], determine the success of RA procedure), and wherein the transmitting the random access preamble comprises transmitting the random access preamble via the random access channel occasion (Jeong, [0197], a wireless device may transmit a RAP using a configured RA preamble format)

As per claim 16, Jeong in view of Papasakellariou disclose the method of claim 13, further comprising: receiving, in response to the message, a random access response that indicates at least one of: a success of the random access procedure; a failure of the random access procedure; a fallback from a two-step random access procedure to a four-step random access procedure; or an uplink grant (Jeong, [0200], In the second step of the four-step RA procedure, a base station may transmit a RA response (RAR) to the wireless device in response to reception of a RAP that the wireless device transmits) 

As per claim 18, Jeong in view of Papasakellariou disclose the method of claim 13, wherein each of the one or more PUSCH resources comprises: at least one frequency resource; at least one time resource; and at least one demodulation reference signal (DM-RS) resource (Jeong, [0269], DM-RS may be employed as DL signal)

As per claim 19, Jeong in view of Papasakellariou disclose the method of claim 13, wherein the determining the quantity of repetitions of the message is further based on the (Papasakellariou, [0089], a second number of repetitions for a PUSCH transmission)

As per claim 20, Jeong in view of Papasakellariou disclose the method of claim 13, further comprising: based on not receiving at least one random access response within a time period, transmitting the message via one or more second PUSCH resources of the plurality of PUSCH resources (Jeong, [0359], the UE may assume that the UE transmit power PPUSCH,c(i) for the PUSCH transmission)

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Jeong in view of Papasakellariou and further in view of Bertrand et al. (US 20100074130 A1) hereinafter “Bertrand”
As per claim 14, Jeong in view of Papasakellariou disclose the method of claim 13, they do not explicitly disclose further comprising: receiving an indication of a quantity of allowed repetitions of a transport block for the random access procedure, and wherein the determining the quantity of repetitions of the message is further based on the quantity of allowed repetitions. 
Bertrand discloses receiving an indication of a quantity of allowed repetitions of a transport block for the random access procedure, and wherein the determining the quantity of repetitions of the message is further based on the quantity of allowed repetitions (Bertrand, Abstract, A transport block size (TBS) of a first uplink message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access procedure in a User Equipment (UE) accessing a radio access network)


Allowable Subject Matter
Claims 4, 10 and 17 are objected to as being dependent upon rejected a base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462